        Case 1:21-cr-00343-SHS Document 26 Filed 08/17/21 Page 1 of 2

                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew's Plaza
                                                    New York, New York 10007


                                                    August 17, 2021

BYECF

The Honorable Sidney H. Stein                             MEMO ENDORSED
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Ying Sun et al., No. 21 Cr. 343 (SHS)

Dear Judge Stein:

       An initial conference in the above-captioned matter is scheduled for August 19, 2021. The
Government writes, with the consent of defense counsel, to request an adjournment of the
conference for approximately 30 days.

        On July 21, 2021, defendants Ying Sun, Frank Liu, Dielong Wu, Larry Lai, and Steven
Woo were arrested. Defendants Jian Wang and Jie Lin remain at large. Wu and Lai were presented
in this District, and Sun, Liu, and Woo were presented in the Central District of California. Wu,
Lai, Liu, and Woo have been released on bail. Sun remains detained pending transfer to the
Southern District of New York, which is expected to occur at the beginning of September.

        The Government is in the process of arranging for Liu and Woo to be appointed counsel
and presented in this District, which the Government is seeking to do remotely to avoid the need
for travel during the ongoing COVID-19 pandemic, especially in light of the resurgent Delta
variant. The Government therefore respectfully requests that the Court adjourn the conference for
approximately thirty days to permit the defendants who were arrested in California to be appointed
counsel and/or to be presented in this District, as well as for the parties to begin or continue
preliminary discussions regarding the substance of the case, discovery materials to be produced,
and possible pretrial resolution.

        In the event that the Court grants the requested adjournment, the Government respectfully
requests that the Court exclude time under the Speedy Trial Act, from August 19, 2021 to the date
that the conference is rescheduled for the reasons stated above. The Government submits that the
ends of justice served by the continuance outweigh the best interests of the public and the
defendants in a speedy trial. See 18 U.S.C. § 3161 (h)(7)(A).
         Case 1:21-cr-00343-SHS Document 26 Filed 08/17/21 Page 2 of 2


                                                                                        Page 2


        I have communicated with defense counsel for arrested defendants, including those counsel
 appointed for the purpose of presentment in the Central District of California, who have all
 consented to the above requests.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                        By:   ~zc-
                                              Brett M. Kalikow
                                              Assistant United States Attorney
                                              (212) 637-2220


 cc:    Yuan (Bill) Li, Esq. and Michael D. Walsh, Esq. (via ECF and Email)
        Robert Rexrode, Esq. (via ECF and Email)
        Xavier R. Donaldson, Esq. (via ECF and Email)
        David Touger, Esq. (via ECF and Email)
        Meghan Blanco, Esq. (via ECF and Email)



The conference is adjourned to September 30, 2021, at 4:00 p.m. The time is excluded from calculation
under the Speedy Trial Act from today until September 30, 2021. The Court finds that the ends of
justice served by this continuance outweigh the best interests of the public and the defendants in a
speedy trial pursuant to 18 U.S.C. Sec. 3161(h)(7)(A).

Dated: New York, New York
       August 17, 2021
